Citation Nr: 1530621	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-01 038 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to April 5, 2007, for the assignment a 100 percent rating for schizophrenia, paranoid type. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.  The decision granted the Veteran a 100 percent rating for his service-connected schizophrenia, paranoid type, effective April 5, 2007.  In July 2012, the Veteran submitted a notice of disagreement (NOD) stating that an earlier effective date should have been assigned for his 100 percent rating. 

In May 2015, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of the hearing testimony is in the claims file.  

The issue of whether there was clear and unmistakable error (CUE) in the July 6, 1973 rating decision that assigned a 10 percent rating for his schizophrenia, paranoid type has been raised by the record in a statement made on page 10 of his Board hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. In a June 2000 rating decision, the RO granted the Veteran a rating of 50 percent for his schizophrenia, effective September 8, 1998 and denied a rating in excess of 50 percent.  The RO notified the Veteran about this rating decision and his appellate rights in a June 2000 letter, and the Veteran did not appeal this decision.

2. In August 2004, the Veteran filed a claim for a total disability rating based upon individual unemployablity due to his service-connected disability (TDIU).  

3. The Veteran's claim for a TDIU was denied in a January 2005 rating decision and stated that his current rating for schizophrenia was 50 percent.  The Veteran was notified of this rating decision and his appellate rights in a letter that was sent to the Veteran and his representative in February 2005.  The Veteran did not appeal the January 2005 rating decision.   

4. The Veteran's claim for an increased rating for schizophrenia was received on November 17, 2008.

5. From August 18, 2004, to April 4, 2007, there were no pending formal or informal claims showing intent to apply for an increased rating for schizophrenia.


CONCLUSIONS OF LAW

1. The June 2000 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2. The January 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

3. The criteria for an effective date prior to April 5, 2007 for the grant of service connection for schizophrenia, paranoid type have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  With regard to the Veteran's earlier effective date claim, the application of the law to the undisputed facts is dispositive of this appeal.  Therefore, additional notification and assistance is unnecessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

In any case, the Veteran has been provided the criteria for assigning effective dates and all potentially relevant records have been obtained.

Entitlement to an Earlier Effective Date

In a rating decision in July 1973, the RO granted service connection for schizophrenic reaction, paranoid type and assigned an initial rating of 10 percent, effective May 5, 1973.  The Veteran did not express disagreement with the assigned rating within one year and the decision became final.  

The Veteran did submit statements about not having been paid 100 percent compensation due to a period of hospitalization of over 21 days; however, this was interpreted as a claim for chapter 29 benefits based upon a period of hospitalization.  In June 1975, the Veteran was granted a temporary 100 percent rating from September 6, 1973, to November 30, 1973, but a 10 percent rating for schizophrenic reaction, paranoid type was established again as of December 1, 1973.  The Veteran did not express disagreement with this rating decision within one year and it became final.  

The Veteran's 10 percent rating was continued in rating decisions in September 1976, February 1989, March 1992, and February 1996.  Each time the Veteran was sent notice of the decision and was notified of his right to appeal.  Each rating decision became final a year after notice was provided to the Veteran.     

In September 1998, the Veteran submitted a statement indicating that he desired to re-open his claim for an increase in rating and he reported that his schizophrenia had become more severe.  In October 1998, the Veteran's 10 percent rating was continued again.  In that same month, the Veteran again requested an increase for his schizophrenia and stated that additional medical records from his treatment at the Los Angeles VAMC would demonstrate his worsening condition.  The Veteran's statement was interpreted as a claim for reconsideration of the October 1998 rating decision.  

In a June 2000 rating decision, the RO granted the Veteran a rating of 50 percent for his schizophrenia, effective September 8, 1998 and denied a rating in excess of 50 percent.  The RO notified the Veteran about this rating decision and his appellate rights in a June 2000 letter, and the Veteran did not appeal this decision.

In August 2004, the Veteran filed a claim for a TDIU.  The Veteran reported that his schizophrenia was preventing him from securing or following any substantially gainful occupation.  The Veteran's claim for a TDIU was denied in a January 2005 rating decision.  The rating decision also stated that the Veteran had a current rating of 50 percent for his schizophrenia.  The Veteran was notified of this rating decision and his appellate rights in a letter that was sent to the Veteran and his representative in February 2005.  The Veteran did not appeal the January 2005 rating decision.   

There is evidence that the Veteran may not have received notice of the January 2005 rating decision.  The record indicates that a letter sent to the Veteran's address in December 2004 was returned to VA as undeliverable.  Additionally, the Veteran contacted VA in April 2005 about a pending claim for an increased rating.  However, the letter that was returned and the letter with the January 2005 rating decision were sent the Veteran's most recent address of record that he had provided to VA.  A Veteran with a pending claim has a duty to keep VA apprised of his current mailing address.  The evidence also shows that the Veteran's representative was notified of the decision and there is nothing in the record to suggest this notice was not received.  No notice of disagreement was timely received to the January 2005 rating decision and new and material evidence was not received within one year of that decision.  38 C.F.R. § 3.156 (2014).

The record does not demonstrate that the Veteran submitted any claim for an increased rating was received by VA between the denial of TDIU and his application for an increased rating November 2008.  

The effective date of a grant of an increased evaluation is based upon a variety of factors, including the date of claim, date entitlement is shown, and finality of prior decisions.  See U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Section 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) provide an exception to the general rule for increased rating claims by stating that the effective date of an increased rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise, date of claim.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Servello v. Derwinski, 3 Vet. App. 196 (1992). 

Basically, the Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim).  38 C.F.R. § 3.400(o)(2); see also Harper v. Brown. 

Here, the Board does not dispute that the evidence indicates that the Veteran's condition manifested prior to the date of his November 2008 claim.  However, the RO decision at issue relates to the Veteran's claim made in November 2008.  The regulations only provide for assignment of an effective date at most a year prior to the date of the claim; therefore, the Board is unable to grant an effective date prior to April 5, 2007. 

Apart from a claim for CUE, there is no basis for a "freestanding" earlier effective date claim from matters addressed in a final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In Rudd, the Court held that where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error.  Id.; see also 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 3.105(a) (2014).  As the prior rating decisions, particularly those of June 2000 and January 2005, have become final, the Board cannot grant an earlier effective date in relation to those rating decisions outside of a claim for CUE.  

In light of the facts above, there is no basis on which an earlier effective date may be assigned.  The applicable laws and regulations afford no equitable relief.  While the Board is very sympathetic to the arguments presented by the Veteran, the law is very clear and precludes an earlier effective date in this case.  The Board has no other alternative but to deny the Veteran's appeal as he does not meet the legal criteria for entitlement to an earlier effective date.  As the preponderance of the evidence is against the claim for an earlier effective date; the claim must be denied. 

There is some question as to the issue of whether clear and unmistakable error exists in the May 1973 decision which initially granted the Veteran's claim for service connection and assigned a 10 percent rating for schizophrenia.  As indicated above, the Board has referred CUE issues to the AOJ. The Board is not in a position to adjudicate this claim in the first instance, and it is bound by the statutes and regulations regarding earlier effective dates.  Under that law, for the reasons explained above, the claim must be denied. 


ORDER

Entitlement to an effective date prior to April 5, 2007, for the assignment a 100 percent rating for schizophrenia, paranoid type is denied. 


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


